1
2
3
                                                                          JS-6
4
5
6
7
8                          UNITED STATES DISTRICT COURT
9                        CENTRAL DISTRICT OF CALIFORNIA
10
11   SILVIA C.D.,                                   Case No. 2:18-cv-03568-KES
12                          Plaintiff,
                                                             JUDGMENT
13             v.
14   NANCY A. BERRYHILL, Acting
     Commissioner of Social Security,1
15
                            Defendant.
16
17
18         IT IS HEREBY ADJUDGED that, for the reasons set forth in the
19   Memorandum Opinion and Order, the decision of the Commissioner of the Social
20   Security Administration is affirmed and this action is dismissed with prejudice.
21
22   DATED: March 14, 2019
23                                         ____________________________________
                                           KAREN E. SCOTT
24                                         United States Magistrate Judge
25
26         1
            Effective November 17, 2017, Ms. Berryhill’s new title is “Deputy
27   Commissioner for Operations, performing the duties and functions not reserved to
     the Commissioner of Social Security.”
28
